
	

114 S2625 IS: Protecting Our Servicemembers' Children from Sexual and Violent Predators Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2625
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To protect our servicemembers' children from convicted pedophiles and other felons infiltrating the
			 classroom.
	
	
		1.Short title
 This Act may be cited as the Protecting Our Servicemembers' Children from Sexual and Violent Predators Act.
		2.Background checks
 (a)Background checksNot later than 2 years after the date of enactment of this Act, each covered local educational agency and each Department of Defense domestic dependent elementary and secondary school established pursuant to section 2164 of title 10, United States Code, shall have in effect policies and procedures that—
 (1)require that a criminal background check be conducted for each school employee of the agency or school, respectively, that includes—
 (A)a search of the State criminal registry or repository of the State in which the school employee resides;
 (B)a search of State-based child abuse and neglect registries and databases of the State in which the school employee resides;
 (C)a Federal Bureau of Investigation fingerprint check using the Integrated Automated Fingerprint Identification System; and
 (D)a search of the National Sex Offender Registry established under section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919);
 (2)prohibit the employment of a school employee as a school employee at the agency or school, respectively, if such employee—
 (A)refuses to consent to a criminal background check under paragraph (1); (B)makes a false statement in connection with such criminal background check;
 (C)has been convicted of a felony consisting of— (i)murder;
 (ii)child abuse or neglect; (iii)a crime against children, including child pornography;
 (iv)spousal abuse; (v)a crime involving rape or sexual assault;
 (vi)kidnapping; (vii)arson; or
 (viii)physical assault, battery, or a drug-related offense, committed on or after the date that is 5 years before the date of such employee's criminal background check under paragraph (1); or
 (D)has been convicted of any other crime that is a violent or sexual crime against a minor; (3)require that each criminal background check conducted under paragraph (1) be periodically repeated or updated in accordance with policies established by the covered local educational agency or the Department of Defense (in the case of a Department of Defense domestic dependent elementary and secondary school established pursuant to section 2164 of title 10, United States Code);
 (4)upon request, provide each school employee who has had a criminal background check under paragraph (1) with a copy of the results of the criminal background check;
 (5)provide for a timely process, by which a school employee of the school or agency may appeal, but which does not permit the employee to be employed as a school employee during such appeal, the results of a criminal background check conducted under paragraph (1) which prohibit the employee from being employed as a school employee under paragraph (2) to—
 (A)challenge the accuracy or completeness of the information produced by such criminal background check; and
 (B)establish or reestablish eligibility to be hired or reinstated as a school employee by demonstrating that the information is materially inaccurate or incomplete, and has been corrected; and
 (6)allow the covered local educational agency or school, as the case may be, to share the results of a school employee's criminal background check recently conducted under paragraph (1) with another local educational agency that is considering such school employee for employment as a school employee.
 (b)Fees for background checksThe Attorney General, attorney general of a State, or other State law enforcement official may charge reasonable fees for conducting a criminal background check under subsection (a)(1), but such fees shall not exceed the actual costs for the processing and administration of the criminal background check.
 (c)DefinitionsIn this Act: (1)Covered local educational agencyThe term covered local educational agency means a local educational agency that receives funds—
 (A)under subsection (b) or (d) of section 8003, or section 8007, of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703, 7707), as such sections are in effect before the effective date for title VII of the Every Student Succeeds Act (Public Law 114–95); or
 (B)under subsection (b) or (d) of section 7003, or section 7007, of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703, 7707), beginning on the effective date of such title VII.
 (2)School employeeThe term school employee means— (A)a person who—
 (i)is an employee of, or is seeking employment with— (I)a covered local educational agency; or
 (II)a Department of Defense domestic dependent elementary and secondary school established pursuant to section 2164 of title 10, United States Code, such elementary and secondary school; and
 (ii)as a result of such employment, has (or will have) a job duty that results in unsupervised access to elementary school or secondary school students; or
 (B)(i)any person, or an employee of any person, who has a contract or agreement to provide services to a covered local educational agency or a Department of Defense domestic dependent elementary and secondary school established pursuant to section 2164 of title 10, United States Code; and
 (ii)such person or employee, as a result of such contract or agreement, has a job duty that results in unsupervised access to elementary school or secondary school students.
						
